Citation Nr: 0412725	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a burial allowance.  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in October 2002.  The appellant is the 
veteran's daughter.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, as well as the applicable laws and 
regulations, and, obtained all evidence necessary for an 
equitable disposition of the claim decided herein.

2.  The veteran was not service-connected for any disability 
during his lifetime and did not die of disability related to 
service.

3.  The veteran was not in receipt of pension or 
compensation, or military retired pay in lieu of 
compensation, at the time of his death; did not have an 
original or reopened claim pending at the time of death and 
had not been found entitled to compensation or pension from a 
date prior to the date of death; did not die while traveling, 
under proper authorization and at VA expense, to or from a 
specified place for the purpose of examination, treatment, or 
care; and, was not hospitalized by VA at the time of his 
death.




CONCLUSION OF LAW

The criteria for entitlement to a burial allowance have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to notify, in January 2003, the RO 
provided the appellant a letter that informed her of the 
decision reached, specifically that her claim for nonservice-
connected burial allowance could not be granted because: (1) 
the veteran was not in receipt of, nor entitled to, 
disability compensation or pension on the date of death; or 
(2) the veteran did not have a claim pending on the date of 
death which would have resulted in entitlement to disability 
compensation or pension; or (3) at the time of death, the 
veteran was not hospitalized by VA nor traveling under proper 
authority and at VA expense for the purpose of examination, 
treatment, or care.  The letter included notification of the 
evidence used to decide the claim and the appropriate 
procedure to follow if the appellant disagreed with the 
decision.  

Additionally, the RO provided the appellant a statement of 
the case in June 2003 and supplemental statements of the case 
in January 2004 and March 2004 that included a summary of the 
evidence, a recitation of governing laws and regulations, and 
a discussion of the facts of the case.  Furthermore, in 
January 2004, the RO sent another letter to the appellant 
that explained her role in the claims process and asked her 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO also indicated 
that it was still the appellant's responsibility to support 
her claim with appropriate evidence.  The RO specifically 
informed the appellant that in order to be entitled to 
nonservice-connected death burial allowance, the veteran had 
to have other than dishonorable service and have been in 
receipt of pension or compensation at the time of death; 
receiving military retired pay in lieu of compensation at the 
time of death; had an original or reopened claim pending at 
the time of death and found entitled to compensation or 
pension from a date prior to the date of death; died while 
hospitalized by VA; died while receiving care under VA 
contract at a non-VA facility; died while traveling, under 
proper authorization and at VA expense, to or from a 
specified place for the purpose of examination, treatment, or 
care; or, died on or after October 9, 1996, while a patient 
at an approved State nursing home per Section 212 of PL 104-
275.  Following the March 2004 supplement statement of the 
case, in April 2004, the appellant requested that her appeal 
be forwarded immediately to the Board.  Based on the above, 
the Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

In this case, the Board is of the opinion that any 
notification and assistance beyond what has already been 
provided is not required in this case because there is no 
reasonable possibility that it would aid in substantiating 
that appellant's claim.  She has been notified of her 
procedural and appellate rights and has clearly been informed 
of the evidence needed to substantiate her claim.  Moreover, 
the RO has made every effort to assist the appellant, to 
include by requesting information from Ft. Meade and also 
requesting additional information from the appellant herself 
as to the circumstances leading to her belief that her father 
was eligible and/or authorized for hospitalization by VA just 
prior to his death.  The Board emphasizes, however, that as 
is further discussed herein below, and as the appellant has 
clearly been informed by the RO, governing laws and 
regulations do not provide for entitlement to a burial 
allowance based on the possibility that a veteran could have 
been hospitalized by VA at the time of his death.  The Court 
has held that where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  

Since the RO has provided the appellant with all required 
notice and has made every conceivable effort to assist her, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 
(1996).

II.  Entitlement to a Burial Allowance

If a veteran's death is not service-connected, but at the 
time of death the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation), or the 
veteran had an original or reopened claim for either benefit 
pending at the time of his death and had been found entitled 
to compensation or pension from a date prior to the date of 
death, an amount not to exceed $300.00 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed $300.00 for the actual cost of the person's 
funeral and burial, and an additional amount for 
transportation of the body to the place of burial.  For 
burial allowance purposes, the term hospitalized by VA means 
admission to a VA facility; admission (transfer) to a non-VA 
facility for hospital care under the authority of 38 U.S.C. 
1703; admission (or transfer) to a nursing home under the 
authority of 38 U.S.C. 1720 for nursing home care at the 
expense of the United States; or admission (transfer) to a 
State nursing home for nursing home care with respect to 
which payment is authorized under the authority of 38 U.S.C. 
1741.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(c). 

State home means a home approved by VA which a State 
established primarily for veterans disabled by age, disease, 
or otherwise, who by reason of such disability are incapable 
of earning a living.  A State home may provide domiciliary 
care, nursing home care, adult day health care, and hospital 
care.  Hospital care may be provided only when the State home 
also provides domiciliary and/or nursing home care.  See 
38 C.F.R. § 51.2 (2003); see also 38 C.F.R. § 17.190 (2003).

The veteran died from nonservice-connected causes in October 
2002.  The appellant submitted a claim for burial benefits in 
January 2003.  VA received the veteran's death certificate 
and an itemized bill from the funeral home with the name of 
the deceased veteran on it that indicated that all burial 
expenses totaled $3,834.96, $220.00 of which had been paid by 
the appellant.  The remaining outstanding balance totaled 
$3,614.96.  It is indicated by this evidence that the 
appellant paid the funeral bill from her personal funds.  

A review of the file shows no evidence that the veteran was 
service-connected for any disability incurred or aggravated 
by active duty service or died from any service-connected 
causes.  Additionally, there is no evidence in the record 
that the veteran was in receipt of nonservice-connected 
pension or compensation at the time of his death, was 
receiving military retired pay in lieu of compensation at the 
time of death, or had an original or reopened claim pending 
at the time of death and had been found entitled to 
compensation or pension from a date prior to the date of 
death.  Furthermore, there is no indication that the veteran 
had been hospitalized by VA at the time of his death as 
contemplated by 38 C.F.R. § 3.1600(c), died while receiving 
care under VA contract at a non-VA facility, or died while 
traveling, under proper authorization and at VA expense, to 
or from a specified place for the purpose of examination, 
treatment, or care.  

The Board recognizes that the appellant argues that she is 
entitled to burial benefits under 38 U.S.C.A. § 2303(a) and 
38 C.F.R. § 3.1600.  Specifically, she states that the 
veteran was eligible for hospitalization at Fort Meade, but 
placement was unavailable and impractical for the veteran.  
Instead, after staying at the Rapid City Regional Hospital 
from October 21, 2002, to October 25, 2002, the veteran was 
placed at Clarkson Mountain View Home, where he died on 
October [redacted], 2002.  As such, the appellant contends that she 
should be awarded an allowance for burial benefits on the 
basis that the veteran was eligible for VA hospitalization 
and that, in any case, he died in a State-approved nursing 
home. 

In support of her claim, the appellant submitted a letter to 
the veteran, dated October 18, 2002, prior to his death, that 
indicated his enrollment with the VA health care system.  
Also, a letter dated October 9, 2002, reflects that the 
veteran's eligibility for medical benefits had been verified 
and that the VA Black Hills Health Care System at Fort Meade 
would be contacting him regarding his request for an 
appointment for medical care.  There is a record contained in 
the claims file from Black Hills Health Care System, however, 
that indicates that the veteran had no inpatient or lodger 
activity, and no evidence showing that the veteran was 
approved for nursing or other care at a VA-recognized State 
facility.  

As stated previously, 38 U.S.C.A. § 2302(a) and 38 C.F.R. § 
3.1600(c) contemplate that the term hospitalized by VA first 
contemplates actual admission to a VA facility.  After a 
review of the appellant's contentions and the evidence of 
record, the Board finds that while the veteran may have been 
eligible for hospitalization at Fort Meade, he was not 
actually hospitalized there at the time of his death.  Nor is 
there evidence in this case of VA contracting with a non-VA 
facility for the veteran's hospital care under the authority 
of 38 U.S.C. 1703, evidence of his admission to a nursing 
home under the authority of 38 U.S.C. 1720 for nursing home 
care at the expense of the United States, or evidence of his 
admission to a State nursing home for nursing home care with 
respect to which payment is authorized under the authority of 
38 U.S.C. 1741.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(c).  In fact, the record from the Black Hills Health 
Care System specifically indicates that VA was not paying for 
the veteran's care at the Clarkson Mountain View Home.  As 
such, the Clarkson Mountain View Home does not qualify as an 
approved State nursing home for VA purposes.  

For the above reasons, the appellant is not entitled to 
burial benefits under that section of the United States Code.  
In sum, the veteran was not service-connected for any 
disability at the time of his death, nor were the statutory 
and regulatory requirements for a nonservice-connected burial 
allowance met in this case.  Therefore, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to an allowance for burial benefits.  


ORDER

Entitlement to a burial allowance is denied.   



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



